Citation Nr: 0126805	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  94-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  The propriety of the initial noncompensable disability 
evaluation assigned for service-connected left ear hearing 
loss from July 1, 1992.  

2.  The propriety of the initial 40 percent disability 
evaluation assigned for service-connected bilateral hearing 
loss from August 8, 1994.  

3.  The propriety of the 50 percent disability evaluation 
assigned for service-connected bilateral hearing loss from 
April 14, 1995.  

4.  The propriety of the 60 percent disability evaluation 
assigned for service-connected bilateral hearing loss from 
October 31, 1996.  

5.  The propriety of the 70 percent disability evaluation 
assigned for service-connected bilateral hearing loss from 
May 26, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
January 1975.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted the veteran's claim for 
service connection for hearing loss in the left ear, and 
assigned an initial noncompensable disability evaluation 
effective July 1, 1992.  The veteran appealed for a higher 
rating.  

The Board notes that in May 1996, the RO granted compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for 
right ear hearing loss.  Because benefits under that 
provision are payable as if the disability under 
consideration is service-connected, the RO subsequently 
considered right ear hearing loss in evaluating the service-
connected left ear hearing as bilateral hearing loss.  An 
initial 40 percent disability evaluation was assigned for the 
bilateral hearing loss, effective August 8, 1994, and a 50 
percent disability evaluation was assigned effective April 
14, 1995.  By a January 1997 rating decision, the rating was 
further increased to 60 percent, effective October 31, 1996.  
The rating was again increased to 70 percent by a January 
1999 rating decision, effective May 26, 1998, and most 
recently, the veteran was awarded a 100 percent (total) 
rating by a July 2001 rating decision.  This award was made 
effective from March 23, 2001.  Throughout all of these 
changes in the assigned evaluations, the veteran continued 
his appeal seeking further increases.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating for left ear hearing loss (and the veteran has 
continued to disagree with the initial and subsequent ratings 
assigned for bilateral hearing loss), the appeal actually 
involves consideration of the evaluations assigned at five 
distinct stages during the pendency of the appeal.  
Accordingly, the Board has recharacterized the appeal as 
involving the five separate issues listed on the title page 
of this decision.    

Further, the Board notes that the appeal previously was 
remanded to the RO for further development in September 1997, 
and again in August 2000.  The claims file has now been 
returned to the Board.  



FINDINGS OF FACT

1.  The RO has accomplished all necessary notification and 
development action necessary for an equitable resolution of 
the veteran's claims on appeal.

2.  From July 1, 1992 through August 7, 1994, the veteran 
manifested Level II hearing acuity in the left ear.  

3.  From August 8, 1994 through April 13, 1995, the veteran 
manifested, at worst, Level VII hearing acuity in each ear.  

4.  From April 14, 1995 through October 30, 1996, the veteran 
manifested Level VIII hearing acuity in each year.  

5.  From October 31, 1996 through May 25, 1998, the veteran 
manifested Level X hearing acuity in the right ear and Level 
VIII hearing acuity in the left ear.  

6.  From May 26, 1998 through March 22, 2001, the veteran 
manifested, at most, Level IX hearing acuity in the right 
ear, and Level X hearing acuity in the left ear.  



CONCLUSIONS OF LAW

1.  As the assignment of an initial noncompensable rating for 
left ear hearing loss from July 1, 1992 through August 7, 
1994, was proper, the criteria for a higher evaluation for 
that time period have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998).  

2.  As the assignment of an initial 40 percent rating for 
bilateral hearing loss from August 8, 1994 through April 13, 
1995, was proper, the criteria for a higher evaluation for 
that time period have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998).  

3.  As the assignment of a 50 percent rating for bilateral 
hearing loss from April 14, 1995 through October 30, 1996 was 
proper, the criteria for a higher evaluation for that time 
period have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).  

4.  As the assignment of a 60 percent rating for bilateral 
hearing loss from October 31, 1996 through May 25, 1998 was 
proper, the criteria for a higher evaluation for that time 
period have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).  

5.  As the assignment of a 70 percent rating for bilateral 
hearing loss from May 26, 1998 through March 22, 2001 was 
proper, the criteria for a higher evaluation for that time 
period have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 & 
2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107) (West Supp. 2001)).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Except as otherwise provided, these regulations 
also are effective from November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the RO has not yet had an opportunity to 
consider the claims for a higher initial evaluations for the 
veteran's service-connected hearing loss in light of the 
above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
first remanding it to the RO, as the requirements of the new 
law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of various documents the RO issued 
in connection with the appeal-particularly, the Statement of 
the Case, Supplemental Statements of the Case, and the March 
2001 letter providing information about the VCAA-the veteran 
and his representative have been advised of the laws and 
regulations governing the claim, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate the claim.  The veteran has testified at a 
hearing before a RO personnel in support of this claim.  
Moreover, pertinent medical treatment records have been 
obtained and associated with the claims file, and the veteran 
has undergone several VA audiological evaluations 
contemporaneous to each stage under consideration, the most 
recent in March 2001.  Furthermore, as the veteran has not 
identified any additional relevant evidence that has not been 
requested or obtained, there is no indication that there is 
any outstanding evidence that is necessary for adjudication 
of the issues on appeal.  Hence, adjudication of the above-
referenced issues, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  These claims are ready to be considered on 
the merits.  

I. Background

In July 1992, the veteran filed a claim for service 
connection for hearing loss.  He underwent VA audiological 
evaluation in September 1992.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
60
105
LEFT
35
40
40
70
105

The average pure tone threshold (calculated, for VA purposes, 
based on the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz) was 63 decibels in the right ear and 64 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 94 
percent in the left ear.  

On VA audiological evaluation in October 1993, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
105
LEFT
35
40
60
85
120

The average pure tone threshold was 64 decibels in the right 
ear and 76 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  

The veteran underwent another VA audiological evaluation in 
September 1994.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
105
105
105
LEFT
75
65
85
105
105

The average pure tone threshold was 101 decibels in the right 
ear and 90 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and of 64 percent in the left ear.  

At the time of an April 1995 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
85
105
LEFT
80
80
80
95
105

The average pure tone threshold was 88 decibels in the right 
ear and 90 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 52 percent in the 
right ear and of 56 percent in the left ear.  

On VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
100
100
105
LEFT
85
85
85
105
105

The average pure tone threshold was 100 decibels in the right 
ear and 95 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 48 percent in the 
right ear and of 56 percent in the left ear.  

The veteran underwent VA audiological evaluation in May 1998.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
95
105
LEFT
75
75
75
95
105

The average pure tone threshold was 86 decibels in the right 
ear and 88 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 48 percent in the 
right ear and of 40 percent in the left ear.  

On VA audiological evaluation in March 2001, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
80
100
105
105
105
LEFT
100
100
105
105
105

The average pure tone threshold was 104 decibels in the right 
ear and 104 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 24 percent in the 
right ear and of 8 percent in the left ear. 

Also in March 2001, the veteran was sent a letter by the RO 
informing him of recent changes in the law (the VCAA), and 
inviting him to submit any evidence or information pertinent 
to his appeal.  

On the basis of the March 2001 examination results, in July 
2001, the RO increased the veteran's rating for bilateral 
hearing loss to 100 percent, effective from March 23, 2001.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected, and disagreement with the assigned rating for a 
disability already service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  As noted above, the veteran is entitled to the most 
favorable version of the law.  Dudnick and Karnas, supra.  
However, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating for 
bilateral hearing loss under both the former and revised 
applicable schedular criteria, and apply the more favorable 
result, if any.  The RO has evaluated the veteran's service-
connected hearing loss under the rating criteria in effect 
prior to and subsequent to June 10, 1999; hence, there is no 
due process bar to the Board doing likewise.  

At the time that the veteran filed his claim for service 
connection for left ear hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 
to 6110 (1998).  In situations where service connection had 
been granted only for defective hearing involving one ear, 
and the appellant did not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear was 
considered to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  
Thus, a maximum 10 percent evaluation was assignable for 
single ear hearing loss, only where the hearing in the 
service-connected ear was at level X or XI.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6100 to 6110 (1998).  

As is noted above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed, and are currently 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  

38 C.F.R. § 4.86(a) (2001) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) provides 
that when the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specials will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied. 


A. The propriety of the initial noncompensable disability 
evaluation assigned for service-connected left ear hearing 
loss from July 1, 1992 through August 7, 1994.

The grant of service connection and award of an initial 
noncompensable evaluation for left ear hearing loss was based 
on the results of the September 1992 audiological evaluation, 
which revealed an average pure tone threshold of 63 decibels 
and speech recognition ability of 76 percent in the left ear.  
These findings result in a numeric designation of II in Table 
VI of  38 C.F.R. § 4.87 (1998).  Subsequent October 1993 
audiological evaluation findings revealed an average pure 
tone threshold of 76 decibels and speech recognition ability 
of 100 percent in the left ear, again resulting in a numeric 
designation of II.  Because section 1151 compensation 
benefits for right ear hearing loss, and the veteran did not 
have total deafness in his right ear at that time, the 
hearing acuity in that ear was considered normal, or Level I, 
for evaluation purposes.  See 38 C.F.R. §§ 3.383, 4.14 
(1998).  Reference to Table VII demonstrates that numeric 
designations of I (for the better ear) and II (for the poorer 
ear) warrant a noncompensable rating; thus, the RO's 
assignment of a noncompensable rating from the July 1, 1992 
effective date of the grant of service connection for left 
ear hearing loss was proper.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6100, Table VII (1998).  

B. The propriety of the initial 40 percent disability 
evaluation assigned for service-connected bilateral hearing 
loss from  August 8, 1994 through April 13, 1995.  

Effective August 8, 1994, the veteran was awarded service 
connection for right ear hearing loss; thus, hearing loss in 
both ears was service-connected after that date.  October 
1993 audiological evaluation findings revealed an average 
pure tone threshold of 64 decibels and speech recognition 
ability of 100 percent in the right ear, for a numeric 
designation of II.  38 C.F.R. § 4.87, Table VI (1998).  For 
the left ear, the average pure tone threshold was 76 decibels 
and speech recognition ability was 100 percent; these 
findings also result in a numeric designation of II.  Id.  
Reference to Table VII demonstrates that numeric designations 
of II and II warrant a noncompensable rating.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100, Table VII (1998).  

However, on VA audiological evaluation one month later, in 
September 1994, the average pure tone threshold was 101 
decibels in the right ear and 90 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 68 percent in the right ear and of 64 percent in the left 
ear.  These findings correlate to Level VII hearing acuity in 
each ear, which warrants a 40 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6100, Tables VI, VII 
(1998).  Giving the veteran the benefit of the doubt, the RO 
properly awarded the veteran a 40 percent rating from the 
August 8, 1994 , the effective date of the grant of service 
connection for bilateral hearing loss.  

C.  The propriety of the 50 percent disability evaluation 
assigned for service-connected bilateral hearing loss from 
April 14, 1995 through October 30, 1996.

VA audiological evaluation in April 1995 revealed an average 
pure tone threshold of 88 decibels and speech recognition 
ability of 52 percent in the right ear, for a numeric 
designation of VIII.  38 C.F.R. § 4.87, Table VI (1998).  For 
the left ear, the average pure tone threshold was 90 decibels 
and speech recognition ability was 56 percent in the left 
ear; these findings also result in a numeric designation of 
VIII.  Id.  Reference to Table VII demonstrates that numeric 
designations of VIII and VIII warrant a 50 percent rating.  
38 C.F.R. § 4.87, Diagnostic Code 6100, Table VII (1998).  
Thus, the award of a 50 percent rating for bilateral hearing 
loss from April 14, 1995 (the date of the audiological 
evaluation) was proper.  

D. The propriety of the 60 percent disability evaluation 
assigned for service-connected bilateral hearing loss, from 
October 31, 1996 through May 25, 1998.

VA audiological evaluation in October 1996 revealed an 
average pure tone threshold of 100 decibels and speech 
recognition ability of 48 percent in the right ear, for a 
numeric designation of X.  38 C.F.R. § 4.87, Table VI (1998).  
For the left ear, the average pure tone threshold was 95 
decibels and speech recognition ability was 56 percent; these 
findings result in a numeric designation of VIII.  Id.  
Reference to Table VII demonstrates that numeric designations 
of VIII (for the better ear) and X (for the poorer ear) 
warrant a 60 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6100, Table VII (1998).  Thus, the award of a 60 percent 
rating for bilateral hearing loss from October 31, 1996 (the 
date of the audiological evaluation) was proper.  

E. The propriety of the 70 percent disability evaluation 
assigned for service-connected bilateral hearing loss from 
May 26, 1998 through March 22, 2001.

VA audiological evaluation in May 1998 revealed an average 
pure tone threshold of 86 decibels and speech recognition 
ability of 48 percent in the right ear, for a numeric 
designation of IX.  38 C.F.R. § 4.87, Table VI (1998).  For 
the left ear, the average pure tone threshold was 88 decibels 
and speech recognition ability was 40 percent; these findings 
result in a numeric designation of X.  Reference to Table VII 
demonstrates that numeric designations of IX (for the better 
ear) and X (for the poorer ear) warrant a 70 percent rating.  
38 C.F.R. § 4.87, Diagnostic Code 6100, Table VII (1998).  
However, as is noted above, the rating criteria for 
evaluating hearing loss was changed effective from June 10, 
1999, and the revised criteria may be applied after that 
date, if the result is more favorable to the veteran.  See 
Dudnick, supra.  

Under the revised version of 38 C.F.R. § 4.86(a) (2001), when 
the pure tone threshold at each of the four designated 
frequencies is at least 55 decibels, the greater of the 
numeric designations for hearing loss from either Table VI or 
VIa will be used.  In the present case, the aforementioned 
May 1998 audiological findings would result in a designation 
of Level VIII hearing loss for each ear using Table VIa; such 
designations warrant only a 50 percent disability rating for 
bilateral hearing loss.  38 C.F.R. § 4.87, Tables VIa, VII 
(2001).  Thus, evaluation of the veteran's bilateral hearing 
loss under the revised rating criteria would not afford him a 
higher rating for the time period in question, and the RO's 
assignment of the 70 percent evaluation for bilateral hearing 
loss from May 26, 1998 (up until the March 23, 2001 
examination which served as the basis for the 100 percent 
evaluation assigned as of that date) was proper.  

F. Conclusion

Although the Board recognizes the veteran's difficulties due 
to hearing loss, the Board is constrained to abide by VA 
regulations.  As indicated above, disability ratings in 
hearing loss cases are assigned by way of a mechanical 
application of the average pure tone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the RO assigned 
appropriate ratings for left ear hearing loss, and then, 
bilateral hearing loss, based upon the pertinent audiological 
evaluation results for each period in question.  As such, 
there is no basis for the Board to assign a higher evaluation 
at any stage since the initial grant of service connection 
for left ear hearing loss.  

For all the foregoing reasons, each of the claims on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher evaluation for hearing loss at 
each stage under consideration, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 



ORDER

A compensable evaluation for left ear hearing loss for the 
period from July 1, 1992 through August 7, 1994 is denied.

A rating in excess of 40 percent for bilateral hearing loss 
for the period from August 8, 1994 through April 13, 1995 is 
denied.  

A rating in excess of 50 percent rating for bilateral hearing 
loss for the period from April 14, 1995 through October 30, 
1996 is denied.  

A rating in excess of 60 percent rating for bilateral hearing 
loss for the period from October 31, 1996 through May 25, 
1998 is denied.  

A rating in excess of 70 percent for bilateral hearing loss 
for the period from May 26, 1998 through March 22, 2001 is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

